Title: To Thomas Jefferson from William Cranch and Nicholas Fitzhugh, with Jefferson’s Order, 10 August 1804
From: Cranch, William, and Nicholas Fitzhugh
To: Jefferson, Thomas


                  
                     Washington August 10th. 1804.
                  
                  In the absence of the Chief Judge, the undersigned assistant Judges of the Circuit Court of the District of Columbia, who were present at the trial of the within named petitioner, respectfully represent to the President of the United States, that at December term 1803 the petitioner was convicted of stealing two geese, and sentenced to be whip’d fifteen stripes, to pay a fine of one dollar, and to stand committed untill the fine and fees should be paid; that they believe he is unable to pay them; that having suffered the corporal punishment, and remained in prison a long time, they are of opinion that his punishment has been fully adequate to his offence, and therefore respectfully recommend that the residue of the judgment be remitted.
                  
                     
                        W. Cranch.
                     
                     
                        N; Fitzhugh
                     
                  
                  
                  
                     [Order by TJ:]
                     Aug. 15. 1804.
                     Let a pardon issue
                  
                  
                     
                        Th: Jefferson
                     
                  
               